PER CURIAM.
Kenneth Sampson’s request for a belated appeal from the judgment and sentence rendered on September 5, 2000, in Jackson County Circuit Court case number 96-686CF, is granted. Upon issuance of the mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Pla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WEBSTER, LEWIS and HAWKES, JJ., concur.